DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an accommodating portion in claim 1, a thread portion in claim 1, a driving part in claim 7, an operating unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Objections
Claim 7 is objected to because of the following informalities: “causing the driving shaft to move axially in relative to the anchor” should recite -- causing the driving shaft to move axially relative to the anchor--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “a driving shaft, which connects another end of the awl”. This limitation is indefinite because it is unclear what the scope of this limitation is. It appears as though limitations are missing that make the scope of the claim indefinite. For 

Claim 7 recites “and an operating unit that connects the driving shaft”. This limitation is indefinite because it is unclear what the scope of this limitation is. It appears as though limitations are missing that make the scope of the claim indefinite. For examination purposes, this is being interpreted to mean that the operating unit connects to the drive shaft. 

Claim 7 recites “a guider, connecting the driving part to drive the driving part rotated”. This limitation is indefinite because it is unclear what the scope of this limitation is. It appears as though limitations are missing that make the scope of the claim indefinite. For examination purposes, this is being interpreted to mean that the guider connects to the driving part to rotate the driving part. 

Claim 12 recites “a piece of block”. This limitation is indefinite because it is unclear what the scope of this limitation is. It appears as though limitations are missing that make the scope of the claim indefinite. For examination purposes, this is being interpreted to mean block shaped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (20180256151) in view of Srikumaran (20190059875).

As to claim 1, Gustafson discloses: An anchor implantation system (system of figure 16) that can be fixed to a bone (abstract), comprising: an anchor (510) having an inner side (side that slides over 520, see figure 17a), an outer side (outside surface that contacts bone), and a perforation (opening at distal end) communicating the inner side and the outer side (see figure 17a), and including: an accommodating portion (inner lumen of anchor) located at the inner side (see figure 17a); and a thread portion (threads on outside surface, see figure 17a) located at the outer side; and an awl (502), penetrating the accommodating portion (passes through, see figure 17B) with one end (502d) protruding from the perforation (see figure 17b), and being rotatable to drive the anchor to screw into the bone under the action of the thread portion (structured to be able to be rotated to allow the device to deploy the anchor)
Gustafson fails to directly disclose the awl having a non-circular shape in cross section.
In the same filed of endeavor, namely anchor implantation systems, Srikumaran teaches an awl having a non-circular shape in cross section (see paragraph 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the cross section of Gustafson’s awl 

As to claim 2, the combination of Gustafson and Srikumaran discloses the invention of claim 1, the combination further discloses: wherein the cross section of the awl is in the shape of a triangle, a square, a pentagon, or a hexagon (see paragraph 0100 of Srikumaran). 

As to claim 3, the combination of Gustafson and Srikumaran discloses the invention of claim 1, the combination further discloses: wherein the awl is provided with a tip end (502d) having a tapered shape for being punched into the bone (see figure 17b of Gustafson). 



As to claim 5, the combination of Gustafson and Srikumaran discloses the invention of claim 1, the combination fails to directly disclose: wherein the thread portion has a taper of 2 to 4 degrees.
It would have been obvious to one of ordinary skill in the art to have made the threaded portion taper to 2-4 degrees in order to fit the particular procedure being done since this claimed dimension of the anchor does not change the anchors ability to secure itself into bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0010 and 0028 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 6, the combination of Gustafson and Srikumaran discloses the invention of claim 5, the combination fails to directly disclose: wherein the thread portion has a taper of 2.5 to 3.5 degrees.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 7 as best understood, the combination of Gustafson and Srikumaran discloses an anchor implantation system as defined in claim 1 (see rejection of claim 1 above) and a driving mechanism (500) that includes: a driving shaft (501), which connects another end of the awl (is connected to the proximal end of the awl through its interaction with the rest of the device) and has a driving part (proximal end of driving shaft attached to 503); and an operating unit (514) that connects the driving shaft (connects to the drive shaft, see figure 16) and includes: a guider (outside surface of 514, serves as a guider since it enables the user to rotate the rest of the device when manipulated), connecting the driving part to drive the driving part rotated (rotates the drive part when 514 is rotated); wherein, when the driving shaft is driven and rotated (when the device is inserted into bone and rotated via 514), the driving part is guided by .  

Claim 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bouduban (20130144334).

As to claim 1, Bouduban discloses: An anchor implantation system (figure 10) that can be fixed to a bone, comprising: an anchor (102b, figure 4a) having an inner side (154), an outer side (outside surface), and a perforation (opening at leading end 152) communicating the inner side and the outer side (see figure 4B), and including: an accommodating portion (inner lumen) located at the inner side (see figure 4B); and a thread portion (grooves on outside act as threads) located at the outer side; and an awl (168), penetrating the accommodating portion with one end protruding from the perforation (See figure 10), and being rotatable to drive the anchor to screw into the bone under the action of the thread portion (structured to be able to be rotated to allow the device to deploy the anchor). Examiner notes the accommodating portion is being seen as something that receives something else and the thread portion is seen as something that has threads on it (as depicted in applicants drawings figure 2).

In another embodiment of Bouduban it is taught that having an awl with a non-circular cross section is swell known (168a is hexagonal, paragraph 0065)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the cross section of Bouduban’s awl and the inner lumen of the anchor in figure 10 to be hexagonal as shown in figure 11A-11B) to maintain alignment of the anchor (paragraph 0065). In addition, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the awl to have a non-circular cross-section, since a modification would have involved a mere change in the form or shape of a component. Since applicant has not given any criticality to why the shape disclosed has any importance to the function of the claimed device (see paragraphs 0009 of applicant’s specification where multiple shapes are disclosed), a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976).

As to claim 2, Bouduban discloses the invention of claim 1, Bouduban further discloses: wherein the cross section of the awl is in the shape of a triangle, a square, a pentagon, or a hexagon (see paragraph 0065). 



As to claim 4, Bouduban discloses the invention of claim 1, Bouduban further discloses: wherein the material of the anchor is polyether ketone (PEEK). See paragraph 0044.

As to claim 5, Bouduban discloses the invention of claim 1, Bouduban fails to directly disclose: wherein the thread portion has a taper of 2 to 4 degrees.
It would have been obvious to one of ordinary skill in the art to have made the threaded portion taper to 2-4 degrees in order to fit the particular procedure being done since this claimed dimension of the anchor does not change the anchors ability to secure itself into bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0010 and 0028 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 


It would have been obvious to one of ordinary skill in the art to have made the threaded portion taper to 2.5-3.5 degrees in order to fit the particular procedure being done since this claimed dimension of the anchor does not change the anchors ability to secure itself into bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0010 and 0028 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 7 as best understood, Bouduban discloses an anchor implantation system as defined in claim 1 (see rejection of claim 1 above) and a driving mechanism (entire delivery device) that includes: a driving shaft (200), which connects another end of the awl (is connected to the proximal end of the awl through its interaction with the rest of the device) and has a driving part (188); and an operating unit (176) that connects the driving shaft (connects to the drive shaft, see figure 5) and includes: a guider (outside surface of 176, serves as a guider since it enables the user to rotate the rest of the device when manipulated), connecting the driving part to drive the driving part rotated (rotates the drive part when 176 is rotated); wherein, when the driving shaft 

As to claim 13 as best understood, Bouduban discloses the invention of claim 7, Bouduban further discloses: wherein the anchor has a hole (160), the awl has a thread-pass groove (notch at distal end of awl is seen as groove), and the position of the hole corresponds to the position of the thread-pass groove (see figure 10).

Claim 1, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate embodiment of Bouduban (20130144334).

As to claim 1, Bouduban discloses: An anchor implantation system (figures 13-21) that can be fixed to a bone, comprising: an anchor (212, figure 16) having an inner side (inside surface, see figure 17), an outer side (outside surface, see figure 17), and a perforation (opening at leading end 232) communicating the inner side and the outer side (see figure 17), and including: an accommodating portion (inner lumen) located at the inner side (see figure 17); and a thread portion (grooves on outside act as threads) located at the outer side; and an awl (242), penetrating the accommodating portion with 
The current embodiment of Bouduban fails to directly disclose the awl having a non-circular shape in cross section.
In another embodiment of Bouduban it is taught that having an awl with a non-circular cross section is swell known (168a is hexagonal, paragraph 0065)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the cross section of Bouduban’s awl and the inner lumen of the anchor in figure 10 to be hexagonal as shown in figure 11A-11B) to maintain alignment of the anchor (paragraph 0065). In addition, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the awl to have a non-circular cross-section, since a modification would have involved a mere change in the form or shape of a component. Since applicant has not given any criticality to why the shape disclosed has any importance to the function of the claimed device (see paragraphs 0009 of applicant’s specification where multiple shapes are disclosed), a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976).



As to claim 10 as best understood, Bouduban discloses the invention of claim 7, Bouduban further discloses: wherein the driving shaft comprises a positioning piece (corners of the distal end of 270, see figure below), and the driving mechanism further comprises: a grip part (246), which is in the shape of a hollow shell being able to accommodate the driving part (surrounds drive part, see figure 19), and includes a limiting part (cut out where positioning piece sits, see figure below), and wherein the 

    PNG
    media_image1.png
    930
    930
    media_image1.png
    Greyscale


As to claim 11 as best understood, Bouduban discloses the invention of claim 10, Bouduban further discloses: wherein the limiting part is formed in an inner wall of the grip part (see figure 21a).

As to claim 12 as best understood, Bouduban discloses the invention of claim 1, Bouduban further discloses: wherein the positioning piece is a piece of block, and can be accommodated into the limiting part (seen as a piece of a block). 

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner notes since the scope of claim 7 was unclear, modifying claim 7 to fix the 112 issues may change the scope of the claim and thus enable prior art to read on claims 8-9. 
The following is a statement of reasons for the indication of allowable subject matter:  With the current interoperation of claim 7, no art could be found to teach: (claim 8) wherein the guider is a pin, and the driving part is a groove or (claim 9) wherein the groove has a spiral shape and recessed on the surface of the driving shaft. The closest prior art was Bouduban (20130144334). There were no interpretations of the prior art that enabled the guider to be a pin, and the driving part to be a groove that still provided the function required by claim 7. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Corradi (20140371765): teaches anchor with awl. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771